                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


RONLANSKI FAULKNER,

       Plaintiff,
                                                                    Case No. 18-CV-588
v.

NANCY A. BERRYHILL,
Acting Commissioner for Social Security,

       Defendant.


               ORDER GRANTING DEFENDANT’S MOTION TO DISMISS


       Based upon the Defendant’s Motion To Dismiss, dated December 20, 2018, IT IS

ORDERED:

       This action is dismissed, without, prejudice, for lack of diligence pursuant to Civil Local

Rule 41(c) (E.D. Wis.).

       Dated at Milwaukee, Wisconsin, this 26th day of February, 2019.




                                      BY THE COURT:



                                      s/Nancy Joseph
                                     ____________________________________
                                     NANCY JOSEPH
                                     United States Magistrate Judge
